SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

652
KA 11-01084
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

RICHARD A. SIMMONS, JR., DEFENDANT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (MARY-JEAN BOWMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (LAURA T. BITTNER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Sara S.
Sperrazza, J.), rendered May 11, 2011. The judgment convicted
defendant, upon his plea of guilty, of assault in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of assault in the second degree (Penal Law §
120.05 [2]). Defendant’s valid unrestricted waiver of the right to
appeal forecloses any challenge to the severity of the sentence (see
generally People v Lopez, 6 NY3d 248, 256; People v Hidalgo, 91 NY2d
733, 737).




Entered:    June 8, 2012                           Frances E. Cafarell
                                                   Clerk of the Court